DETAILED ACTION
Acknowledgements
This is a non-final Office Action addressing U.S. Application No. 17/158,592, which has a filing date of January 26, 2021. 
The instant application is a reissue application of U.S. Patent No. 10,320,884 (“the ‘884 Patent”).  The ‘884 Patent matured from U.S. Patent Application 14/727,293, filed June 1, 2015.
Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘884 Patent No. is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Preliminary Amendment
The Applicant’s preliminary amendment filed January 26, 2021 is acknowledged and has been entered.
Claims 1-39 are pending with claims 1-19 being the original patented claims and claims 20-39 being new claims.

Reissue Applications
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The inventor information is not provided. See 37 CFR 1.63, 1.64, and 1.67.

 Claims 1-39 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11-17, 20, 21, 23-27, 30, 31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Salafia et al (U.S. Pub. No. 2008/0064363 hereinafter “Salafia”) in view of Hawley et al. (U.S. Pub. No. 2012/0307989 hereinafter “Hawley”) and further in view of Van Loo et al. (U.S. Patent No. 9,628,622 hereinafter “Van Loo”).

Referring to claim 1, Salafia teaches a method for operating a public safety answering point to process multimedia files associated with an incident, the method comprising:
receiving, at the public safety answering point (see item 212 in figure 2), a first communication from a communication device (see item 304 in figure 3 and ¶ 58, “In the next step 304, the call may be routed through the cellular network 222 to the PSTN 224 and to the PSAP 212. The routing of cellular calls to appropriate PSAPs may be accomplished in a variety of ways known to those skilled in the art.”);
in response to receiving the first communication, transmitting a second communication including an identifier linked to an incident record associated with the incident to the communication device (see item 316 in figure 3 and ¶ 65, “The next step 316 may be for the call handler 104 to send the electronic mail message to the caller 102.” See also ¶ 61 wherein Salafia teaches the claimed identifier “Once the image acquisition protocol has been initiated, the call handler workstation 202 or a computer system within the PSAP 212 may generate a unique identifying component, which may be used to identify an outgoing message from the call handler 104 to the caller 102 and a possible future incoming message or messages from the caller 102 to the PSAP 212.”);
receiving, at the public safety answering point, a reply to the second text message, the reply including the multimedia file and the identifier (see item 324 in figure 3 and ¶ 67, “The caller 102 may generate a reply to the electronic message from the call handler 104 in the next step 320. This may be followed by the step 322 of the caller 102 attaching an image to the reply message. The image may have been previously captured or it may be captured after the caller 102 receives the electronic message from the call handler 104. As previously stated, the image may be a still image or a video image (e.g., a sequential series of still images with or without accompanying audio). The next step 324 may be for the caller 102 to send the reply message to the PSAP 212. By generating the reply message as a response to the electronic message from the call handler 104, the reply message may contain the unique identifying component that was part of the electronic message sent from the call handler 104 to the caller 102.”); and

storing, at the public safety answering point, the multimedia file including using the identifier to link the multimedia file to the incident record (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record. This archived information may be used later for various purposes including, for example, PSAP 212 performance review, law enforcement investigations, and general emergency situation forensic investigations. The information may be archived in the database 208.”; see also ¶ 56, “The database 208 may be located within or remote from the PSAP 212.”).
Salafia fails to teach the first communication including a request to submit a multimedia file associated with the incident. Salafia also fails to teach the first and second communications being text messages.
Hawley teaches, in an analogous system, receiving at a PSAP a first communication from a communication device, the first communication comprising a request to send a multimedia file associated with an incident (see ¶ 59, “In one embodiment, for example, the UD 102 is configured to initiate a request to provide media content, which is then routed to the multimedia PSAP 124 for processing at multimedia PSAP 124. The request may be processed automatically at the multimedia PSAP 124, such that the multimedia PSAP 124 automatically sends a reply to the UD 102 for indicating whether or not the UD 102 should begin providing media content via the media session.”).
Hawley is analogous to the claimed invention because both are directed toward a PSAP receiving multimedia files from a communications device. 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Salafia with the above teachings of Hawley. Such a modification would merely be substituting Salafia’s step of the PSAP sending a request to the communication device to send multimedia file with the Hawley’s step of the communication device sending a request to the PSAP to send a multimedia file with the predictable result of the PSAP receiving the multimedia file. Additionally, Salafia suggests the capability of the PSAP to receive multimedia files without having to send the request to the communication device. See Salafia, ¶ 26, “In the latter regard, the information processing system may, for example, be configured to process solicited and unsolicited messages received by a PSAP or other emergency response system.”).
The combination of Salafia and Hawley fails to teach the first and second communications being text messages, however Salafia teaches the cell phone of the caller may have capability to generate, send, and receive electronic messages including text messages. See ¶ 52, “The cell phone of the caller 102 may have the capability to generate, send, and receive electronic messages. The cell phone of the caller 102 may also have the capability to capture visual information which may be in the form of digital images which may be still images and/or video clips. The cell phone of the caller 102 may also have the capability to capture audio information. The electronic messages may be in the form of text messages and/or messages including visual and/or audio information.”).
Van Loo teaches, in an analogous system, a first communication to a PSAP from a communication device being a text message and a second communication from a PSAP to a communication device being a text message (see lines 13-16 of column 6, “The communication modes supported by the system include in addition to voice, and audio or video media, text messaging, social media messaging, and the like.”). Van Loo teaches a PSAP that can send and receive communications from communications devices in a variety of communication modes, including voice calls, text messages, emails, etc., and dynamically change or add communication modes while in an active communication session (see lines 19-24 of column 6, “A caller or operator may, for instance, just select from the available communication modes ad simply change or add a mode to a session. For example, a caller may add video or text message to supplement an already active session initiated originally by a telephone call.”). 
Van Loo is analogous to the claimed invention as it is directed toward supplementing emergency service requests with multimedia files. 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Salafia and Hawley with the above teachings of Van Loo such that the first and second communications are text messages. One of ordinary skill would have been motivated to makes such modification in order to provide a universal public access communication compatible with the various modes of communication typically used by members of the public as suggested by Van Loo (see lines 4-7 of column 2). Van Loo suggests such a modification would extend the PSAPs capabilities to handle other communications modes by which pertinent information is gathered, such as through video or text messages (see lines 1-8 of column 5).

	Referring to claim 2, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 1 (as shown above), and Salafia further teaches the method further comprising: 
	creating, at the public safety answering point, a call record including a unique call identifier based on the request (see ¶ 16, “information related to the caller, the particular call between the caller and the call handler…”, and
	linking, at the public safety answering point, the call record to the incident record, wherein the identifier included in the second text message includes the unique call identifier (see ¶ 78, “The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.”).

	Referring to claim 3, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 2 (as shown above), and Salafia further teaches wherein storing, at the public safety answering point, the multimedia file includes accessing the call record using the unique call identifier, identifying the incident record for the incident based on the call record, and linking the multimedia file to the incident record (see ¶ 17, “The unique identifying component of a particular outgoing message may be stored in the storage unit in relation to information pertaining to the particular call that resulted in the generation of the outgoing message. The processing module may be operable to correlate an incoming message received over the computer network to the information pertaining to the particular call that resulted in the generation of the outgoing message and the subsequent reception of the incoming message.” See also ¶ 22, “The second message may contain visual information. The second message may contain the unique identifying component that was inserted into the first message. The visual information contained in the second message may be correlated to the call based on the unique identifying component.”).


	Referring to claim 6, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 1 (as shown above), and Salafia further teaches displaying, at the public safety answering point, a graphical user interface and receiving, at the public safety answering point, a telephone number associated with the communication device through the graphical user interface (see figure 5, “caller information” portion 502 of the GUI and “phone number” within item 508. See also ¶ 71, “As illustrated in FIG. 5, the main window 502 is displaying details of an in-process call between the call handler 104 and the caller 102. As illustrated, such information may include caller 102 name, a phone number, and location.”).

	Referring to claim 8, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 1 (as shown above), and Salafia further teaches the method comprising:
	assigning, at the public safety answering point, a unique identifier to the request (see ¶ 61, “Once the image acquisition protocol has been initiated, the call handler workstation 202 or a computer system within the PSAP 212 may generate a unique identifying component, which may be used to identify an outgoing message from the call handler 104 to the caller 102 and a possible future incoming message or messages from the caller 102 to the PSAP 212.”), and 
	storing, at the public safety answering point, a mapping that maps the unique identifier to a unique incident identifier of the incident record, wherein the identifier included in the second text message includes the unique identifier (see ¶ 78, “The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.”).

	Referring to claim 9, the combination of Salafia, Hawley, and Van Loo teaches the method of claim  (as shown above), and Salafia further teaches the method further comprising storing, at the public safety answering point, the multimedia file includes accessing the mapping, identifying the incident record for the incident using the mapping and the unique identifier, and linking the multimedia file to the incident record (see ¶ 78, “The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.”).
	

	Referring to claim 11, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 1 (as shown above), and the combination further teaches using the identifier to link the
multimedia file to the incident record for the incident includes accessing the identifier in metadata included in the second text message (see Salafia ¶ 80, “The unique identifying component may be located with the header…”).

	Referring to claim 12, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 1 (as shown above), Van Loo further teaches transmitting text messages includes transmitting the second text message to a text control center (see item 16i in figure 1 and lines 28-42 of column 7).
	It would have been obvious to modify the prior art combination with the above further teachings of Van Loo. One of ordinary skill would have been motivated to make such modification in order to properly translate the incoming/outgoing messages in a various formats to achieve the universal adaptations taught by Van Loo (see lines 9-27 of column 5).

	Referring to claim 13, Salafia teaches a system (see figure 2) for processing multimedia files associated with an incident, the system comprising:
	a database (see item 208 in figure 2) storing an incident record of an incident (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record. This archived information may be used later for various purposes including, for example, PSAP 212 performance review, law enforcement investigations, and general emergency situation forensic investigations. The information may be archived in the database 208.”; see also ¶ 56, “The database 208 may be located within or remote from the PSAP 212.”); and
	a dispatch computer (see item 206 in figure 2 and also ¶ 14, “the call handler interface may be in the form of a personal computer or a computer terminal…”) configured to receive, at a public safety answering point, a first communication from a communication device (see ¶ 58, “In the next step 304, the call may be routed through the cellular network 222 to the PSTN 224 and to the PSAP 212. The routing of cellular calls to appropriate PSAPs may be accomplished in a variety of ways known to those skilled in the art.”)
	in response to receiving the first communication, transmit a second communication including an identifier linked to the incident record to the communication device (see ¶ 65, “The next step 316 may be for the call handler 104 to send the electronic mail message to the caller 102.” See also ¶ 61 wherein Salafia teaches the claimed identifier “Once the image acquisition protocol has been initiated, the call handler workstation 202 or a computer system within the PSAP 212 may generate a unique identifying component, which may be used to identify an outgoing message from the call handler 104 to the caller 102 and a possible future incoming message or messages from the caller 102 to the PSAP 212.”);
	receive a reply to the second communication, the reply including the multimedia file and the identifier (see ¶ 67, “The caller 102 may generate a reply to the electronic message from the call handler 104 in the next step 320. This may be followed by the step 322 of the caller 102 attaching an image to the reply message. The image may have been previously captured or it may be captured after the caller 102 receives the electronic message from the call handler 104. As previously stated, the image may be a still image or a video image (e.g., a sequential series of still images with or without accompanying audio). The next step 324 may be for the caller 102 to send the reply message to the PSAP 212. By generating the reply message as a response to the electronic message from the call handler 104, the reply message may contain the unique identifying component that was part of the electronic message sent from the call handler 104 to the caller 102.”; and
	store the multimedia file to the database including using the identifier to link the multimedia file to the incident record (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record. This archived information may be used later for various purposes including, for example, PSAP 212 performance review, law enforcement investigations, and general emergency situation forensic investigations. The information may be archived in the database 208.”; see also ¶ 56, “The database 208 may be located within or remote from the PSAP 212.”).

	Referring to claim 14, the combination of Salafia, Hawley, and Van Loo teaches the system of claim 13 (as shown above), and Salafia further teaches the identifier included in the second text message includes a unique identifier of the incident record (see ¶ 14, “The call handler interface may be operable to generate at least one outgoing message. The call handler interface may be operable to send the outgoing message to the caller. The outgoing message may include a unique identifying component.”).


	Referring to claim 15, the combination of Salafia, Hawley, and Van Loo teaches the system of claim 13 (as shown above), and Salafia further teaches the dispatch computer is further configured to create a call record including a unique call identifier based on the request and link the call record to the incident record, wherein the identifier included in the second text message includes the unique call identifier (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.).

	Referring to claim 16, the combination of Salafia, Hawley, and Van Loo teaches the system of claim 13 (as shown above), and Salafia further teaches the identifier is included in metadata of the second text message (see ¶ 80, “The unique identifying component may be located within a header…”).

Referring to claim 17, the combination of Salafia, Hawley, and Van Loo teaches the system of claim 13 (as shown above), and Salafia further teaches the dispatch computer is further configured to display a graphical user interface on a dispatch terminal and receiving a telephone number associated with the communication device through the graphical user interface (see figure 5, “caller information” portion 502 of the GUI and “phone number” within item 508. See also ¶ 71, “As illustrated in FIG. 5, the main window 502 is displaying details of an in-process call between the call handler 104 and the caller 102. As illustrated, such information may include caller 102 name, a phone number, and location.”).

Refering to claim 20, Salafia teaches a public safety answering point (see item 212 in figure 2), comprising:
a dispatch terminal (see “personal computer”, ¶ 14, “…the call handler interface may be in the form of a personal computer or computer terminal accessible by the call handler.”);
an input device (see “personal computer”, ¶ 14, “…the call handler interface may be in the form of a personal computer or computer terminal accessible by the call handler.”); and
a dispatch computer (see “personal computer”, ¶ 14, “…the call handler interface may be in the form of a personal computer or computer terminal accessible by the call handler.”) electrically connected to the dispatch terminal and the input device, the dispatch computer configured to generate a graphical user interface for displaying on the dispatch terminal (see figure 5), the graphical user interface including:
a first graphical user interface component identifying a telephone number of a communication device from which a first communication associated with an incident is received at the dispatch computer (see figure 5 and ¶ 71, “The main window 502 may display details of an in-process call between the call handler 104 and the caller 102. The main window 502 may display details of a particular call by selecting a call in the listing section 508. As illustrated in FIG. 5, the main window 502 is displaying details of an in-process call between the call handler 104 and the caller 102. As illustrated, such information may include caller 102 name, a phone number, and location.”); and
a second graphical user interface component including a plurality of menu selections selectable by a call taker via the input device, wherein the menu selections include a first menu selection providing a selection mechanism for the call taker to provide an input, via the input device at the dispatch terminal, for the submission of a multimedia file from the communication device associated with the telephone number (see figure 4 and ¶ 62, “The pop-up window 400 may present multiple electronic mail templates to the call handler 104 in the form of a pull down list of electronic mail templates accessed by activating the pull-down menu button 401 adjacent to the electronic mail template window 402 and selecting an appropriate electronic mail template. For example, and as illustrated in FIG. 4, an electronic mail template may be titled "Request for Caller Location Picture." The electronic mail template "request for caller location picture" 402 may be one of several electronic mail templates available.”),
wherein the dispatch computer is configured to receive, from the dispatch terminal, the input for the submission of a multimedia file from the communication device and responsively create a second communication including an identifier linked to an incident record associated with the incident and transmit the created second text message to the communication device (see ¶ 63, “Once an electronic mail template has been selected by the call handler 104 in step 310, pre-determined fields of the electronic mail may be automatically populated. For example as shown in the pop-up window 400 when the "request for caller location picture" electronic mail template is selected, the system may automatically populate the electronic mail with a subject 408 titled "caller location picture 1" and predetermined text in the body 410 of the message. The predetermined text, as illustrated in FIG. 4, may include instruction on how to reply to the electronic mail. Not shown in FIG. 4, but nonetheless a part of the electronic mail message, is the unique identifying component which may be attached to the electronic mail message.”).
Salafia fails to teach the first communication including a request to submit a multimedia file associated with the incident and fails to teach the second GUI component comprises an input indicating call-taker authorization for the submission of the multimedia file. Salafia also fails to teach the first and second communications being text messages.
Hawley teaches, in an analogous system, receiving at a PSAP a first communication from a communication device, the first communication comprising a request to send a multimedia file associated with an incident (see ¶ 59, “In one embodiment, for example, the UD 102 is configured to initiate a request to provide media content, which is then routed to the multimedia PSAP 124 for processing at multimedia PSAP 124. The request may be processed automatically at the multimedia PSAP 124, such that the multimedia PSAP 124 automatically sends a reply to the UD 102 for indicating whether or not the UD 102 should begin providing media content via the media session.”). Hawley also teaches a GUI component comprising a call-taker authorization for the submission of the multimedia file (see ¶ 59, “The request may be reviewed by an emergency service operator via a multimedia operator terminal 125 of multimedia PSAP 124 such that the emergency service operator may provide a manual indication as to whether or not the UD 102 should begin providing media content via the media session (which may then be communicated from multimedia PSAP 124 to the UD 102 for indicating whether or not the UD 102 should begin providing media content via the media session.”).
Hawley is analogous to the claimed invention because both are directed toward a PSAP receiving multimedia files from a communications device. 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Salafia with the above teachings of Hawley. Such a modification would merely be substituting Salafia’s step of the PSAP sending a request to the communication device to send multimedia file with the Hawley’s step of the communication device sending a request to the PSAP to send a multimedia file with the predictable result of the PSAP receiving the multimedia file. Additionally, Salafia suggests the capability of the PSAP to receive multimedia files without having to send the request to the communication device. See Salafia, ¶ 26, “In the latter regard, the information processing system may, for example, be configured to process solicited and unsolicited messages received by a PSAP or other emergency response system.”).
The combination of Salafia and Hawley fails to teach the first and second communications being text messages, however Salafia teaches the cell phone of the caller may have capability to generate, send, and receive electronic messages including text messages. See ¶ 52, “The cell phone of the caller 102 may have the capability to generate, send, and receive electronic messages. The cell phone of the caller 102 may also have the capability to capture visual information which may be in the form of digital images which may be still images and/or video clips. The cell phone of the caller 102 may also have the capability to capture audio information. The electronic messages may be in the form of text messages and/or messages including visual and/or audio information.”).
Van Loo teaches, in an analogous system, a first communication to a PSAP from a communication device being a text message and a second communication from a PSAP to a communication device being a text message (see lines 13-16 of column 6, “The communication modes supported by the system include in addition to voice, and audio or video media, text messaging, social media messaging, and the like.”). Van Loo teaches a PSAP that can send and receive communications from communications devices in a variety of communication modes, including voice calls, text messages, emails, etc., and dynamically change or add communication modes while in an active communication session (see lines 19-24 of column 6, “A caller or operator may, for instance, just select from the available communication modes ad simply change or add a mode to a session. For example, a caller may add video or text message to supplement an already active session initiated originally by a telephone call.”). 
Van Loo is analogous to the claimed invention as it is directed toward supplementing emergency service requests with multimedia files. 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Salafia and Hawley with the above teachings of Van Loo such that the first and second communications are text messages. One of ordinary skill would have been motivated to makes such modification in order to provide a universal public access communication compatible with the various modes of communication typically used by members of the public as suggested by Van Loo (see lines 4-7 of column 2). Van Loo suggests such a modification would extend the PSAPs capabilities to handle other communications modes by which pertinent information is gathered, such as through video or text messages (see lines 1-8 of column 5).

	Referring to claim 21, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 20, and Salafia further teaches the menu selections include a second menu selection that is selectable to display a dialog box within the graphical user interface, the dialog box prompting the call taker to enter an alternative telephone number (see “Callback number” in figure 5).

	Referring to claim 23, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 20 (as shown above), and Van Loo further teaches the dispatch computer is configured to display status messages in the GUI as messages are sent (see sent messages transcript in figures 7A-7H).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Salafia, Hawley, and Van Loo with the above further teachings of Van Loo such that the GUI displays confirmation of sent messages. Such a modification would merely be using the known technique of confirming message transmissions in a GUI to improve the GUI of Salafia in the same way.

Referring to claim 24, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 20, and the combination further teach the dispatch computer is configured to receive a reply to the second text message, the reply including the multimedia file and the identifier (see ¶¶ 67-69).


	Referring to claim 25, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 24 (as shown above), and Salafia further teaches wherein the dispatch computer is configured to display a message on the dispatch terminal informing the call taker that the multimedia file was received (see ¶ 70, “Alternatively, an alert may appear somewhere on the display screen of the call handler workstation 202 and/or an audible signal may be produced to alert the call handler 104 that an image is available. The call handler 104 may then activate a button or other feature to view the visual information.”).

	Referring to claim 26, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 24 (as shown above), and Salafia further teaches wherein the dispatch computer is configured to use the identifier included in the reply to identify an incident record that the multimedia field should be linked to (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.”).

	Referring to claim 27, the combination of Salafia, Hawley, and Van Loo teaches the PSAP of claim 20 (as shown above), and Van Loo further teaches the dispatch computer is configured to display status messages in the GUI as multimedia is received (see media window in figure 7G).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Salafia, Hawley, and Van Loo with the above further teachings of Van Loo such that the GUI displays confirmation of sent messages. Such a modification would merely be using the known technique of confirming message transmissions in a GUI to improve the GUI of Salafia in the same way.


	Referring to claim 30, Salafia teaches a method of operating a dispatch computer (see item 206 in figure 2) associated with a public safety answering point (see item 212 in figure 2), the method comprising:
	generating, by the dispatch computer, a graphical user interface for displaying on a dispatch terminal, the graphical user interface including a first graphical user interface component identifying a telephone number of a communication device from which a first communication associated with an incident is received and (see figure 5 and ¶ 71, “The main window 502 may display details of an in-process call between the call handler 104 and the caller 102. The main window 502 may display details of a particular call by selecting a call in the listing section 508. As illustrated in FIG. 5, the main window 502 is displaying details of an in-process call between the call handler 104 and the caller 102. As illustrated, such information may include caller 102 name, a phone number, and location.”); a second graphical user interface component including a plurality of menu selections selectable by a call taker via an input device, wherein the menu selections include a first menu selection providing a selection mechanism for the call taker to provide an input via the input device at the dispatch terminal for the submission of a multimedia file from the communication device associated with the telephone number (see figure 4 and ¶ 62, “The pop-up window 400 may present multiple electronic mail templates to the call handler 104 in the form of a pull down list of electronic mail templates accessed by activating the pull-down menu button 401 adjacent to the electronic mail template window 402 and selecting an appropriate electronic mail template. For example, and as illustrated in FIG. 4, an electronic mail template may be titled "Request for Caller Location Picture." The electronic mail template "request for caller location picture" 402 may be one of several electronic mail templates available.”); 
	receiving, by the dispatch computer, from the dispatch terminal, the input for the submission of a multimedia file from the communication device, and responsively creating a second communication including an identifier linked to an incident record associated with the incident (see ¶ 63, “Once an electronic mail template has been selected by the call handler 104 in step 310, pre-determined fields of the electronic mail may be automatically populated. For example, as shown in the pop-up window 400 when the "request for caller location picture" electronic mail template is selected, the system may automatically populate the electronic mail with a subject 408 titled "caller location picture 1" and predetermined text in the body 410 of the message. The predetermined text, as illustrated in FIG. 4, may include instruction on how to reply to the electronic mail. Not shown in FIG. 4, but nonetheless a part of the electronic mail message, is the unique identifying component which may be attached to the electronic mail message.”); and 
	transmitting, by the dispatch computer, the created second communication to the communication device (see ¶ 65, “The next step 316 may be for the call handler 104 to send the electronic mail message to the caller 102. The call handler 104 may perform this function by clicking on or activating a send button 412 in the pop-up window 400.”).
Salafia fails to teach the first communication including a request to submit a multimedia file associated with the incident and fails to teach the second GUI component comprises an input indicating call-taker authorization for the submission of the multimedia file. Salafia also fails to teach the first and second communications being text messages.
Hawley teaches, in an analogous system, receiving at a PSAP a first communication from a communication device, the first communication comprising a request to send a multimedia file associated with an incident (see ¶ 59, “In one embodiment, for example, the UD 102 is configured to initiate a request to provide media content, which is then routed to the multimedia PSAP 124 for processing at multimedia PSAP 124. The request may be processed automatically at the multimedia PSAP 124, such that the multimedia PSAP 124 automatically sends a reply to the UD 102 for indicating whether or not the UD 102 should begin providing media content via the media session.”). Hawley also teaches a GUI component comprising a call-taker authorization for the submission of the multimedia file (see ¶ 59, “The request may be reviewed by an emergency service operator via a multimedia operator terminal 125 of multimedia PSAP 124 such that the emergency service operator may provide a manual indication as to whether or not the UD 102 should begin providing media content via the media session (which may then be communicated from multimedia PSAP 124 to the UD 102 for indicating whether or not the UD 102 should begin providing media content via the media session.”).
Hawley is analogous to the claimed invention because both are directed toward a PSAP receiving multimedia files from a communications device. 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Salafia with the above teachings of Hawley. Such a modification would merely be substituting Salafia’s step of the PSAP sending a request to the communication device to send multimedia file with the Hawley’s step of the communication device sending a request to the PSAP to send a multimedia file with the predictable result of the PSAP receiving the multimedia file. Additionally, Salafia suggests the capability of the PSAP to receive multimedia files without having to send the request to the communication device. See Salafia, ¶ 26, “In the latter regard, the information processing system may, for example, be configured to process solicited and unsolicited messages received by a PSAP or other emergency response system.”).
The combination of Salafia and Hawley fails to teach the first and second communications being text messages, however Salafia teaches the cell phone of the caller may have capability to generate, send, and receive electronic messages including text messages. See ¶ 52, “The cell phone of the caller 102 may have the capability to generate, send, and receive electronic messages. The cell phone of the caller 102 may also have the capability to capture visual information which may be in the form of digital images which may be still images and/or video clips. The cell phone of the caller 102 may also have the capability to capture audio information. The electronic messages may be in the form of text messages and/or messages including visual and/or audio information.”).
Van Loo teaches, in an analogous system, a first communication to a PSAP from a communication device being a text message and a second communication from a PSAP to a communication device being a text message (see lines 13-16 of column 6, “The communication modes supported by the system include in addition to voice, and audio or video media, text messaging, social media messaging, and the like.”). Van Loo teaches a PSAP that can send and receive communications from communications devices in a variety of communication modes, including voice calls, text messages, emails, etc., and dynamically change or add communication modes while in an active communication session (see lines 19-24 of column 6, “A caller or operator may, for instance, just select from the available communication modes ad simply change or add a mode to a session. For example, a caller may add video or text message to supplement an already active session initiated originally by a telephone call.”). 
Van Loo is analogous to the claimed invention as it is directed toward supplementing emergency service requests with multimedia files. 
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Salafia and Hawley with the above teachings of Van Loo such that the first and second communications are text messages. One of ordinary skill would have been motivated to makes such modification in order to provide a universal public access communication compatible with the various modes of communication typically used by members of the public as suggested by Van Loo (see lines 4-7 of column 2). Van Loo suggests such a modification would extend the PSAPs capabilities to handle other communications modes by which pertinent information is gathered, such as through video or text messages (see lines 1-8 of column 5).


Referring to claim 31, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 30, and Salafia further teaches the menu selections include a second menu selection that is selectable to display a dialog box within the graphical user interface, the dialog box prompting the call taker to enter an alternative telephone number (see “Callback number” in figure 5).

	Referring to claim 33, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 30 (as shown above), and Van Loo further teaches the displaying, by a dispatch computer, a status messages in the GUI as messages are sent (see sent messages transcript in figures 7A-7H).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Salafia, Hawley, and Van Loo with the above further teachings of Van Loo such that the GUI displays confirmation of sent messages. Such a modification would merely be using the known technique of confirming message transmissions in a GUI to improve the GUI of Salafia in the same way.

Referring to claim 34, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 30, and the combination further teach the dispatch computer is configured to receive a reply to the second text message, the reply including the multimedia file and the identifier (see Salafia, ¶¶ 67-69).

	Referring to claim 35, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 34 (as shown above), and Salafia further teaches wherein the dispatch computer is configured to display a message on the dispatch terminal informing the call taker that the multimedia file was received (see ¶ 70, “Alternatively, an alert may appear somewhere on the display screen of the call handler workstation 202 and/or an audible signal may be produced to alert the call handler 104 that an image is available. The call handler 104 may then activate a button or other feature to view the visual information.”).

	Referring to claim 36, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 34 (as shown above), and Salafia further teaches wherein the dispatch computer is configured to use the identifier included in the reply to identify an incident record that the multimedia field should be linked to (see ¶ 78, “After communication between the caller 102 and the call handler 104 has ended, information regarding that communication may be archived in step 338. The archived information may include details regarding the call, call handler 104 notes on the call, the original electronic mail message or electronic mail messages sent from the call handler 104 to the caller 102, and any replies, including any visual information, sent from the caller 102 to the PSAP 212. The archived information may be in the form of a CAD incident record.”).

	Referring to claim 37, the combination of Salafia, Hawley, and Van Loo teaches the method of claim 30 (as shown above), and Van Loo further teaches the dispatch computer is configured to display status messages in the GUI as multimedia is received (see media window in figure 7G).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Salafia, Hawley, and Van Loo with the above further teachings of Van Loo such that the GUI displays confirmation of sent messages. Such a modification would merely be using the known technique of confirming message transmissions in a GUI to improve the GUI of Salafia in the same way.

Allowable Subject Matter
Claims 4, 5, 7, 10, 18, 19, 22, 28, 29, 32, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 USC § 251 rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 4, the prior art of record fails to teach or suggest, alone or in combination, linking a call record to a plurality of incident records, in combination with the other recited claim elements required by the claim.
	Claim 5 would be allowable at least based on it dependence on claim 4.

	Regarding claim 7, the prior art of record fails to teach or suggest alone or in combination, creating a first call record including a first unique identifier based on the request, creating a second call record including a second unique call identifier, and linking the second call record to the incident record, wherein the identifier in the second text message includes the second unique identifier in combination with the other required claim limitations. Claim 18 recites similar limitations and would be allowable for the same reasons.

	Regarding claim 10, the prior art of record fails to teach or suggest, alone or in combination, setting an expiration term to the second text message and discarding the reply to the second text message if it is received after the expiration term, in combination with the other required claim elements. Claim 19 recites similar limitations and would be allowable for the same reasons.

	Regarding claim 22, the prior art of record fails to teach or suggest, alone or in combination, the dispatch terminal having a dialog box indicating call taker authorization for the submission of a multimedia file from an alternate number and creating a third text message and sending it a device associated with the second number in combination with the other required claim limitations.

	Regarding claim 28, the prior art of record fails to teach displaying a status message when the multimedia file cannot be linked to the incident report in combination with the other required claim limitations. Claim 38 recites a similar limitation and would be allowable for the same reason.

	Referring to claim 29, the prior art of record fails to teach or suggest, alone or in combination, determining the multimedia file cannot be downloaded and re-authorizing the submission of the multimedia file from the computing device by transmitting a fourth text message including the identifier in combination with the other required claim elements. Claim 39 recites a similar limitation and would be allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/             Primary Examiner, Art Unit 3992                                                                                                                                                                                           
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992